Compton, J.,
dissenting.
The majority has assumed that the engineer was negligent in delaying application of the brakes and has accepted Miller’s. testimony that if the brakes had been applied earlier, the speed of the train could have been reduced before it reached the crossing. Yet, my colleagues decide that the evidence left the question of causal connection in the realm of conjecture. I disagree.
Once the foregoing assumed conclusions are accepted — and they have been properly accepted by the majority because, in my opinion, they are fully supported by the evidence — then a judgment that proximate cause was a jury question cannot be avoided.
The train was 100 to 110 feet from the crossing proceeding at ten miles per hour when the engineer first observed the vehicle occupied by the plaintiff. At that instant, the station wagon was 50 feet from the point of impact and already past the activated signal gate. The engineer testified he could have then applied the train brakes in one-tenth of a second, but he did not. The motor vehicle thereafter travelled to the point of collision at a constant speed of five miles per hour, or 7.335 feet per second, and was struck “just beyond the front of the front door”. On this evidence, and the majority’s assumptions, proximate cause was an issue of fact.
I am of opinion that the trial court properly allowed the jury to consider whether prompt application of the train brakes at the time the engineer first observed the station wagon would have delayed the train’s arrival at the collision point enough to have prevented the accident. After all, a mere two-second delay would have enabled the vehicle to travel 14 additional feet and safely through the crossing. Without the negligent failure of the engineer to apply the brakes sooner, the accident would not have occurred. Chesapeake & Ohio Ry. Co. v. Meyer, 150 Va. 656, 665, 143 S.E. 478, 481-82 (1928).
I would affirm the judgment below.